In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the petitioner appeals, by permission, from an order of the Family Court, Kings County (Segal, J.), dated April 10, 1996, which granted the motion of the respondent to vacate a fact-finding determination and an order of disposition, made upon his default in appearing at a hearing, which had terminated his parental rights.
Ordered that the order is affirmed, with costs.
It is well settled that the decision as to whether to relieve a party of an order entered upon his default is a matter left to the sound discretion of the court. A party seeking to vacate an order entered upon his default must establish that there is a reasonable excuse for the default and a meritorious defense (see, Matter of Little Flower Children’s Servs. [Sean Courtney G.] v Vernon J., 213 AD2d 548). We agree with the Family Court that the respondent father has made the requisite showing. Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.